The decision of the lower Court was affirmed by the Supreme Court, on March 16, 1874, in the following opinion:
Per Curiam.
The interpretation of the testimony of Fuller, the witness, if disputed was for the jury. We may say we understand he said he gave permission to use petroleum and oil under both the policies, and endorsed it on the Home ¿policy, but omitted endorsing it on the other unintentionally, and can account for the omission only through his forgetfulness. This, we think, is the meaning of the note taken of what he said. It was therefore competent to show, that the want of the endorsement was an accidental omission to enter, what was actually agreed upon. It was the mistake *365of the agent of the company and ought not to prejudice the plaintiff. This renders the second assignment of error unavailing. The language of the charge is not literally that of the testimony but we cannot say there was a substantial variance between the statement of the judge and the evidence.
We discover nothing to correct in the other errors assigned.
Judgment affirmed.